Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 1 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 2 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 3 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 4 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 5 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 6 of 7
Case 19-20528-jrs   Doc 5   Filed 03/16/19 Entered 03/16/19 12:14:46   Desc Main
                             Document     Page 7 of 7
